Pee Cueiam,
Complaint is made in the first, second and third specifications of error, that the court below erred in the form of its de*247cree. The said, decree was indorsed on the cover of the city’s exceptions in the following form, viz.: “December 18, 1890. Exceptions sustained and the report of the jury set aside.” It was contended on the part of the appellant, that this was not a compliance with the act of May 8, 1869, P. L. 1247, relative to orders, or road view and assessment of damages, in Philadelphia county, which provides, in the most explicit language, “ that no report of viewers appointed, etc., shall be set aside, unless in pursuance of some exception filed to the said report, as in the said act provided (April 3, 1854), and in all cases, etc., brought into the Supreme Court by writ of certiorari, to the order of the court of quarter sessions, setting aside the report of a jury, the said order shall be reversed, and the cause remanded for further proceedings, if it does not expressly appear from the record that the said order was made in pursuance of an exception, or exceptions, sustained by the court below.” In Delaware Avenue, 67 Pa. 309, it was held that the quarter sessions, in setting aside a report, must expressly state that the report was set aside in pursuance of an exception filed in said court. < The order of the court below in that case was, “report set aside,” and it was reversed. See, also, in Re Change of Grade of Germantown Avenue, 99 Pa. 479. In the case in hand, the order, as before observed, was: “ Exceptions sustained, and report of jury set aside.” We must assume this to mean that the exceptions were all sustained, as the word “ exceptions ” is in the plural. Had the learned judge below intended to sustain only a portion of the exceptions, he would have stated which were sustained and which were overruled. As the record stands, we cannot assume that he intended to sustain only a part of the exceptions. And if, by any inadvertence, his decree was made broader than he intended, he would doubtless have corrected it had his attention been called to it at the proper time.
We are unable to see what the appeal of Richard Y. Cook et al., to the court of common pleas, has to do with this proceeding. See fourth specification. It does not require discussion.
Judgment affirmed.